Citation Nr: 0711208	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  05-24 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial increased (compensable) rating for 
gastroesophageal reflux disease.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to July 1977 
and again from May 1981 to March 1999.  She served in excess 
of 20 years active duty and retired in 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
gastroesophageal reflux disease, and awarded a noncompensable 
rating, effective August 2003.  

The veteran is unrepresented in this matter.  


FINDING OF FACT

The veteran's gastroesophageal reflux disease (GERD) is 
productive of no more than a small hernia with some 
regurgitation; dysphagia, pyrosis, accompanied by substernal 
or arm or shoulder pain, or small nodular lesions, have not 
been shown.  


CONCLUSION OF LAW

The criteria for a compensable rating for GERD have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.114, Diagnostic Codes 7307, 7346 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The RO sent letters to the veteran in October 2003 and 
April 2005, which asked her to submit certain information, 
and informed her of the responsibilities of the claimant and 
VA concerning obtaining evidence to substantiate her claim.  
In accordance with the duty to assist, the letters informed 
the veteran what evidence and information VA would be 
obtaining, and essentially asked the veteran to send to VA 
any information she had to process the claim.  The letters 
also explained that VA would make reasonable efforts to help 
her get evidence such as medical records, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of her claim.  This was accomplished in this 
case, and proper VA process was performed as to the claim.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

Following the October 2003 notice letter, the RO granted 
service connection for GERD.  The RO assigned disability 
ratings and effective dates.  As set forth in Dingess, "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated-it has been proven."  The Court further 
held in Dingess that when a claim has been proven, the 
purpose of section 5103(a) has been satisfied and notice 
under its provision is no longer applicable.  Because the 
veteran's GERD claim has been granted, i.e., proven, and she 
was assigned an initial disability rating and an initial 
effective date, section 5103(a) notice is no longer 
applicable.  Even if section 5103(a) notice was still 
applicable, the veteran has provided no evidence showing she 
was prejudiced by not receiving timely notice of the type of 
information and evidence needed to establish a disability 
rating and an effective date.  The Board finds no such 
prejudice, as she was provided this information in April 2005 
and she had an opportunity to respond to this notice prior to 
her case being certified to the Board in August 2005.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  She has not identified any additional evidence 
pertinent to the claims not already of record, or attempted 
to be located, or requested by VA.  There are no known 
additional records to obtain.  The veteran was scheduled for 
VA examinations.  A hearing was offered, and she declined.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Initial Rating-GERD

Service connection was established for GERD by rating 
decision of April 2004.  A noncompensable evaluation was 
assigned, effective from August 2003.  This evaluation has 
been in effect to this date.  

Fenderson v. West, 12 Vet. App. 119 (1999), distinguished 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition.  The Court discussed that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  


The veteran's service-connected GERD is currently rated under 
Diagnostic Code 7307.  There is no Diagnostic Code directly 
applicable to GERD.  When an unlisted condition is 
encountered, it is permissible to rate under a closely 
related disease or injury.  38 C.F.R. § 4.20.  The Board 
notes that ratings under Diagnostic Codes 7301 though 7329, 
inclusive, 7331, 7342, and 7345 to 7348 will not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  The veteran is presently 
rated under Diagnostic Code 7319 for irritable bowel syndrome 
(IBS).  She has a 10 percent rating for this disability.  

Diagnostic Code 7307, for gastritis, requires a chronic case 
of gastritis with small nodular lesions and symptoms.  That 
was not shown by VA examination of March 2004, nor was it 
shown during upper gastrointestinal (GI) testing in May 2004.  
In pertinent part, the May 2004, GI testing showed no 
evidence of abnormality or constricting mass lesion.  There 
was a small hiatal hernia with minimal reflux noted.  
Therefore, in the present case, the most appropriate code to 
use to rate GERD by analogy is Diagnostic Code 7346, which 
covers hiatal hernia.  Specifically, it dictates that 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal, or arm 
or shoulder pain, productive of considerable impairment of 
health warrants a 30 percent disability rating.  A 10 percent 
disability rating is warranted when there are two or more of 
the symptoms for the 30 percent rating of less severity. 38 
C.F.R. § 4.114, Diagnostic Code 7346.

In sum, the veteran's GERD is manifested by complaints of 
reflux and discomfort backing up into the veteran's throat.  
She specifically noted during her March 2004 VA examination, 
that this occurred at night and that she continued to have 
discomfort even though she took medication for the condition.   
Examination showed no localized tenderness, guarding, or 
spasm present.  There is no evidence of complaints or 
objective findings of dysphasia, substernal pain, shoulder 
pain, arm pain or impairment of health resulting from GERD 
symptoms.  Thus, the medical evidence does not show two or 
more of the symptoms necessary to warrant a compensable 
rating.  Therefore, an initial compensable rating for GERD is 
not warranted.


ORDER

A compensable initial rating for GERD is denied.  





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


